Citation Nr: 1828452	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  08-06 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for epilepsy (claimed as a seizure disorder).  

2.  Entitlement to service connection for an acquired psychiatric disorder to include as secondary to epilepsy (claimed as a nervous disorder).

3.  Entitlement to service connection for residuals of a nose fracture.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to September 1957.  

The Veteran's original claim for entitlement to service connection for epilepsy was denied in October 1986.  The Veteran did not appeal, and material evidence was not received within a year of that determination, thus the decision became final.  

The Veteran's original claim for entitlement to service connection for a nervous disorder was denied in October 1986.  The Veteran did not appeal, and material evidence was not received within a year of that determination, thus the decision became final.  

The Veteran's nose fracture claim and most current acquired psychiatric disorder claim come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in May 2007.  The RO issued a Statement of the Case (SOC) in January 2008.  In February 2008, the Veteran filed his substantive appeal.  

The Veteran's current epilepsy claim comes before the Board on appeal from a January 2009 rating decision, which denied the benefit sought on appeal.  The Veteran filed an NOD in December 2008.  The RO issued an SOC in October 2009.  In November 2009, the Veteran filed his substantive appeal.  

The Board remanded the claims on appeal in September 2014.  The Board, in pertinent part reopened and remanded the Veteran's claim for service connection for epilepsy, reopened and remanded the Veteran's claim for an anxiety disorder, and remanded the Veteran's claim for service connection for a nose fracture in February 2017.  The claims are now before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).
FINDINGS OF FACT

1.  Epilepsy is shown to be related to the Veteran's service.

2. An acquired psychiatric disorder is shown to be proximately due to a disorder of service origin.

3.  The most probative evidence of record shows that residuals of a nose fracture are shown to be related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for epilepsy have been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

2.  The criteria for establishing service connection for an acquired psychiatric disorder on a secondary basis have been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria for establishing service connection for residuals of a nose fracture have been met.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the claims of entitlement to service connection for epilepsy, an acquired psychiatric disorder, and residuals of a nose fracture, and because these discrete claims are granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issues on appeal.  See 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017). 

II.  LEGAL CRITERIA

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

III.  ANALYSIS

Epilepsy

The Veteran underwent a VA examination regarding his epilepsy/seizure disorder in August 2017, during which the examiner stated that the Veteran's currently diagnosed seizure disorder and headaches are symptoms of the Veteran's traumatic brain injury, which was at least as likely as not sustained in a motor vehicle accident during the Veteran's active service.  

The VA examiner's opinion was based on review of the Veteran's claims file and included an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

The Board assigns this opinion great probative weight, as it was based on examination of the Veteran, the Veteran's record, and included a rationale for the conclusions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. App. 279, 284 (1997).

The most probative evidence establishes that epilepsy is related to service.  The Veteran has a current diagnosis of a seizure disorder, an in-service injury in the form of a motor vehicle accident, and a medical nexus linking his current diagnosis to his in-service injury.  See August 2017 VA examination.  All three elements of direct service connection are met.  Accordingly, service connection is warranted.  

Acquired psychiatric disorder 

An April 2017 VA examiner diagnosed the Veteran with unspecified anxiety disorder, and stated that the Veteran's unspecified anxiety disorder is secondary to his diagnosed traumatic brain injury and seizure disorder.  Because service connection for the Veteran's seizure disorder is granted in this opinion, and the Veteran has a current diagnosis and medical nexus linking the anxiety disorder to his service connected seizure disorder, the Veteran's claim for service connection for an  acquired psychiatric disorder to include unspecified anxiety disorder is granted.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The VA examiner's opinion was based on review of the Veteran's claims file and included an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

The Board assigns this opinion great probative weight, as it was based on examination of the Veteran, the Veteran's record, and included a rationale for the conclusions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. App. 279, 284 (1997). 

The most probative evidence establishes that an acquired psychiatric disorder is related to service.  Accordingly, service connection is warranted.  

Residuals of a nose fracture 

The Veteran underwent a VA examination regarding his nasal fracture in April 2017, during which the examiner stated that there is a clear causal relationship between the Veteran's in-service motor vehicle accident which resulted in a traumatic nasal fracture, and that the nasal examination supported evidence of a nasal repair resulting in septal perforation and residual left septal deviation, and therefore the claimed nasal fracture is at least as likely as not incurred or caused by the in-service motor vehicle accident.  

The VA examiner's opinion was based on review of the Veteran's claims file and included an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

The Board assigns this opinion great probative weight, as it was based on examination of the Veteran, the Veteran's record, and included a rationale for the conclusions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. App. 279, 284 (1997).

The most probative evidence establishes that the Veteran's residuals of a nose fracture are related to service.  Accordingly, service connection is warranted.  

      (CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for epilepsy (claimed as a seizure disorder) is granted.

Entitlement to service connection for an acquired psychiatric disorder to include unspecified anxiety disorder as secondary to epilepsy is granted.  

Entitlement to service connection for residuals of a nose fracture is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


